                 Case 2:20-cv-00887-RAJ Document 84 Filed 07/29/20 Page 1 of 2




 1                                                          THE HONORABLE RICHARD A. JONES

 2

 3

 4

 5                               UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF WASHINGTON
 6                                        AT SEATTLE

 7
       BLACK LIVES MATTER SEATTLE-KING
 8     COUNTY, ABIE EKENEZAR, SHARON
       SAKAMOTO, MURACO KYASHNA-
 9     TOCHA, ALEXANDER WOLDEAB,                             NO. 2:20-cv-00887
       NATHALIE GRAHAM, and ALEXANDRA
10     CHEN,                                                 DECLARATION OF DAVID PUENTE

11                                    Plaintiffs,

12     v.

13     CITY OF SEATTLE,

14                                    Defendant.

15
            I, DAVID PUENTE, hereby declare as follows:
16
            1.       I am over the age of 18 years old and am a citizen of the United States. I have
17
     personal knowledge of the facts set forth herein and am competent to testify to them at trial.
18
            2.       I am a Detective with the Seattle Police Department. At approximately 3:00 pm on
19
     Friday, June 12, 2020, I sent the following email to all Seattle Police Department officers via the
20

21

       DECLARATION OF DAVID PUENTE - 1
                                                                 CHRISTIE LAW GROUP, PLLC
                                                                2100 WESTLAKE AVENUE N., SUITE 206
                                                                       SEATTLE, WA 98109
                                                                          206-957-9669
               Case 2:20-cv-00887-RAJ Document 84 Filed 07/29/20 Page 2 of 2




 1   Department’s email system. While the email shows it was sent to “SPD_aprs,” I also blind-copied

 2   the SPDALL group, which sent it to all Seattle Police officers.

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16          I declare under penalty of perjury under the law of the United States that the foregoing is
17   true and correct.
18          SIGNED in Seattle, Washington this 29th day of July, 2020.
19

20                                                ___________________________________
                                                  DAVID PUENTE
21

       DECLARATION OF DAVID PUENTE - 2
                                                                 CHRISTIE LAW GROUP, PLLC
                                                                2100 WESTLAKE AVENUE N., SUITE 206
                                                                       SEATTLE, WA 98109
                                                                          206-957-9669
